Exhibit 12 SOUTHERN NATURAL GAS COMPANY COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (IN MILLIONS, EXCEPT FOR RATIO) FOR THE YEARS ENDED DECEMBER 31, 2009 2008 2007 2006 2005 Earnings Income before income taxes from continuing operations $ 208 $ 235 $ 271 $ 227 $ 217 Income from equity investees (11 ) (13 ) (88 ) (78 ) (80 ) Pre-tax income from continuing operations before income from equity investees $ 197 $ 222 $ 183 $ 149 $ 137 Fixed charges 64 76 98 99 98 Distributed income of equity investees 13 16 130 80 125 Allowance for funds used during construction (1 ) (3 ) (4 ) (3 ) (1 ) Totals earnings available for fixed charges $ 273 $ 311 $ 407 $ 325 $ 359 Fixed charges Interest and debt costs $ 63 $ 75 $ 97 $ 98 $ 97 Interest component of rent 1 1 1 1 1 Total fixed charges $ 64 $ 76 $ 98 $ 99 $ 98 Ratio of earnings to fixed charges 4.3 4.1 4.2 3.3 3.7 For purposes of computing these ratios: For purposes of computing these ratios, earnings means net income before: - income from equity investees, adjusted to reflect actual distribution from equity investments; and - fixed charges; less - allowance for funds used during construction. Fixed charges means the sum of the following: - interest costs; - amortization of debt costs; and - that portion of rental expense which we believe represents an interest factor.
